UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7984



CHRISTOPHER MICHAEL PALMER,

                                            Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-01-1668-AM)


Submitted:   April 25, 2002                    Decided:   May 2, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Christopher Michael Palmer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Christopher Michael Palmer appeals the district court’s order

dismissing without prejudice his petition filed under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 2001).         We have reviewed the record and

the   district   court’s   opinion   and    find   no   reversible    error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.              See Palmer v.

Angelone, No. CA-01-1668-AM (E.D. Va. Nov. 8, 2001).                 We deny

Palmer’s motion for appointment of counsel.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                DISMISSED




                                     2